DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 21 is objected to because of the following informalities:  on line 3, applicant need to change “one more” to --- one or more ---.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 21, 22 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 21, applicant state the first liquid composition comprises 70 wt.% of one (or) more alcohol and 30 wt.% water.  However, since the sum of the alcohol and the water is 100 wt.%, applicant need to change “comprises” to --- consists of ---.
For the same logic, in claim 22, applicant need to change “comprises” on line 2 to --- consists of ---.  
Also, for the same logic, in claim 32, on lines 3 and 8, applicant need to change “comprising” to --- consisting of ---.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16 and 18-30 are rejected under 35 U.S.C. 103 as being unpatentable over Swanson et al (US 2016/0115430 A1 or WO 2014/209798 A1) in view of (i) Ali et al (Disinfection, Sterilization and Preservation, Chapter 12: Alcohols, pg.229-253 (2001)) and (ii) Parthasarathy et al (US 2015/0165097 A1) or Schwarz et al (US 2010/0279906 A1). 
Swanson teaches (see [0105]-[0109] of US document) a method of removing microorganisms (such as spores from Clostridium difficile) from a microorganism-contaminated surface, which method includes preparing a wipe that includes (a) a substrate (a sponge, a woven fabric, or nonwoven fabric) and (b) a cationic coating disposed on a surface of the substrate.  The cationic coating includes a guanidinyl-containing polymer that is crosslinked or covalently attached to the substrate.  The method further includes contacting the wipe in the presence of a liquid with an area of the microorganism-contaminated surface.  Swanson also teaches ([0119]) that the liquid is typically present in the area of the microorganism-contaminated surface that is contacted with the wipe and that the liquid can be present on the wipe, on the microorganism-contaminated surface, or both.  Based on Swanson’s teaching, it would have been obvious to one skilled in the art to have liquid both on the microorganism-contaminated surface and on the wipe with a reasonable expectation of success (that is, it would have been obvious to one skilled in the art to contact the contaminated surface with a liquid and then contacting the surface with the cationic coated article loaded with a liquid with a reasonable expectation of success). 
With respect to instant limitation as to the first liquid composition (placed on the surface) comprising at least 60 wt.% of one or more alcohol”, Swanson does not explicitly teach that the liquid that is to be present on the microorganism-contaminated surface has to comprise greater than or equal to 60 wt.% of at least one alcohol.  However, Ali teaches (pg.243, the 1st paragraph under “ALCOHOLS FOR CHEMICAL DISINFECTION ON HARD SURFACES”) both ethanol and isopropanol as intermediate-level disinfectants commonly used to inactivate microorganisms on hard surfaces, especially in health care environments, as both alcohols are effective against all types of vegetative bacteria and fungi (although neither is sporicidal).  Ali furthermore teaches that those alcohols at concentrations of 70% are a reasonable choice for intermediate-level disinfection.  It would have been obvious to one skilled in the art to use 70% ethanol (or isopropanol) as the liquid that is to be present on the microorganism-contaminated surface in Swanson with a reasonable expectation of effectively killing vegetative bacteria and fungi on the microorganism-contaminated surface.  Thus, Swanson in view of Ali teaches instant first liquid composition comprising at least 60 wt.% of at least one alcohol.  
With respect to instant “second liquid composition comprising: a nonionic surfactant, water, alcohol present in an amount of 0 wt.% to less than 60 wt.% with respect to the weight of the second liquid composition”, first of all, in its working examples, Swanson teaches (see [0185] and Table 3) and uses cationic coated wipes pre-loaded with water. Secondly, as to the nonionic surfactant, Swanson in view of Ali does not teach the use of a nonionic surfactant except that Ali does state (pg.239, left hand column, 2nd paragraph) that the sporicidal activity of ethanol and isopropanol can be augmented by adding some surfactants.  As evidenced by Parthasarathy et al ([0015] and [0059]) or Schwarz et al ([0036], [0040] and [0143]), it is already known in the art that using at least one non-ionic surfactant in a formulation against microorganisms (such as spores) enhances the antimicrobial properties of the formulation.  Furthermore, Schwarz teaches that suitable non-ionic surfactants include sorbitan fatty (acid) esters (see [0028 and claim 31).  It would have been obvious to one skilled in the art to use at least one nonionic surfactant (such as sorbitan fatty acid ester) in the liquids of Swanson with a reasonable expectation of obtaining enhanced antimicrobial properties.  Furthermore, since there are only two liquids involved here (i.e., 70% ethanol (or isopropanol) that is present on the microorganism-contaminated surface) and the water pre-loading Swanson’s cationic coated wipes, it would have been obvious to one skilled in the art to add the non-ionic surfactant to Swanson’s cationic coated wipes pre-loaded with water with a reasonable expectation of enhancing the antimicrobial properties.  Thus, Swanson in view of (i) Ali and (ii) Parthasarathy or Schwarz renders obvious instant limitation as to the second liquid composition.
With respect to instant limitation “at least some portion of the first liquid composition remains on the surface upon contacting the surface with the cationic coated article”, Ali teaches (pg.232, the last paragraph before “STRUCTURE/ACTIVITY RELATIONSHIPS”) that ethanol inhibits spore germination (by inhibiting enzymes necessary for germination) but such inhibition is reversible since the removal of the alcohol from the environment allows germination to take place.  Therefore, it would be obvious to one skilled in the art to contact the microorganism-contaminated surface in Swanson with its cationic coated article loaded water and a non-ionic surfactant while the ethanol (or isopropanol) remains on the surface so that spore germination can be suppressed.  Thus, Swanson in view of Ali teaches instant limitation, “at least some portion of the first liquid composition remains on the surface upon contacting the surface with the cationic coated article”.  
With respect to instant limitation “wherein the contacting of the surface having at least some portion of the first liquid composition with the cationic coated article is effective for removing spores”, since Swanson in view of (i) Ali and (ii) Parthasarathy or Schwarz teaches all of steps of claim 16, it is the Examiner’s position that the contacting of Swanson’s microorganism-contaminated surface having at least some portion of the first liquid composition (i.e., ethanol or isopropanol) with the cationic coated article (loaded with water and the non-ionic surfactant) would naturally be effective for removing spores.  
Thus, Swanson in view of (i) Ali and (ii) Parthasarathy or Schwarz renders obvious instant claims 16, 18, 21, 23 and 29.  
With respect to instant claims 19, 20 and 30, the Examiner already established above that it would have been obvious to one skilled in the art to use 70% ethanol (or isopropanol) as the liquid that is to be present on the microorganism-contaminated surface in Swanson with a reasonable expectation of effectively killing vegetative bacteria and fungi on the microorganism-contaminated surface.  As to the methods of applying the ethanol onto the microorganism-contaminated surface, it is the Examiner’s position that instant methods of claims 19, 20 and 30, i.e., spraying, dispensing, dipping, pouring (or the combination thereof), or contacting the surface with ethanol (instant first liquid composition) in contact with a wipe (even applicant admit in “Background” of present specification that sponges or woven/nonwoven fabric materials have been used as wipes and have been combined with solvent for microbial removal) and performing mechanical action (before contacting the cationic coated article loaded with water to the surface) are so trivial or commonplace as to not require a prior art reference.  That is, it would have been obvious to one skilled in the art to apply ethanol onto the microorganism-contaminated surface (in Swanson), for example, by pouring, spraying, or by using a sponge (i.e., by contacting the surface with ethanol in contact with a wipe) and then perform rubbing action (mechanical action) on the surface using the sponge or woven/nonwoven fabric materials  so as to evenly distribute or spread the ethanol onto the contaminated surface (before contacting the cationic coated article loaded with water to the surface).  As to the newly added limitation of claim 30, Swanson indicates (Table 1) that wipes can be made out of many different materials including polyethylene terephthalate and cellulose.  It would have been obvious to one skilled in the art to use wipes made of polyethylene terephthalate or cellulose as the wipe for the liquid to be applied onto the microorganism-contamined surface.  Thus, Swanson in view of (i) Ali and (ii) Parthasarathy or Schwarz renders obvious instant claims 19, 20 and 30.  
With respect to instant claim 22, Swanson in view of (i) Ali and (ii) Parthasarathy or Schwarz does not teach instant second composition comprising 0.1 wt.% of nonionic surfactant and 99.9 wt. water.  However, Schwarz teaches ([0034]) that the amount of surfactant depends on intended purpose, and determining the optimum respective percentages of water and the nonionic surfactant would be within the scope of one of ordinary skill in the art.  Therefore, Swanson in view of Ali and Parthasarathy or Schwarz renders obvious instant claim 22.
With respect to instant claims 24-28, as already discussed above, Swanson teaches that the cationic coating (disposed on a surface of the substrate) includes a guanidinyl-containing polymer.  Swanson teaches ([0025]-[0026] and [0030]) that the guanidinyl-containing polymer is often of instant Formula (I) of claim 26 (as well as of instant Formula (II) of claim 27 (when “n” of Formula (I) is 0) and instant Formula (IV) of claim 28 (when “n” of Formula (I) is 1)).  Swanson also teaches ([0028]) that the guanidinyl-containing polymer of Formula (I) is often the reaction product of a suitable guanylating agent and a precursor polymer which is an amino-containing polymer or a carbonyl-containing polymer.  Thus, Swanson in view of (i) Ali and (ii) Parthasarathy or Schwarz renders obvious instant claims 24-28.   
Claims 17, 31 and 32 are rejected under 35 U.S.C. 103 as being obvious over Swanson et al (US 2016/0115430 A1 or WO 2014/209798 A1) in view of (i) Ali et al (Disinfection, Sterilization and Preservation, Chapter 12: Alcohols, pg.229-253 (2001)) and (ii) Parthasarathy et al (US 2015/0165097 A1) or Schwarz et al (US 2010/0279906 A1), and further in view of (iii) “Alcohol-Based Wipes Shown More Effective Than Rubs in Reducing Bacteria and Spores”, Infection Control Today (January 2011) (internet article obtained from the website: https://www.infectioncontroltoday.com/view/alcohol-based-wipes-shown-more-effective-rubs-reducing-bacteria-and-spores).
With respect to instant claim 17, although Swanson does not teach that the microorganism-contaminated surface is skin, as evidenced by the internet article “Alcohol-Based Wipes Shown More Effective Than Rubs in Reducing Bacteria and Spores”, it is well known in the art to use alcohol-based wipes to effectively reduce spores on hands.  It would have been obvious to one skilled in the art to apply the spore-removing method (as discussed above) taught by Swanson in view of Ali and Parthasarathy or Schwarz to hands (instant surface of claim 17) with a reasonable expectation of successfully removing spores on hands.  Thus, Swanson in view of (i) Ali and (ii) Parthasarathy or Schwarz and further in view of (iii) the internet article “Alcohol-Based Wipes . . . Spores” renders obvious instant claim 17.
With respect to instant claim 31, as already discussed above in Paragraph 5, Swanson in view of (i) Ali and (ii) Parthasarathy or Schwarz teaches or renders obvious instant invention of claim 31 except for instant step of contacting the surface with a wipe loaded with a first liquid composition.  However, as evidenced by the internet article “Alcohol-Based Wipes Shown More Effective Than Rubs in Reducing Bacteria and Spores”, it is already known in the art that using wipes saturated with liquid, such as alcohol, to remove germs is more effective than applying the liquid without using the wipes (see the 1st paragraph of the internet article).  The article teaches that the wipe effectiveness in removing spores comes from the mechanical wiping action (which requires a cloth material) employed during the product (alcohol) usage (see the 3rd paragraph on the internet article).  It would have been obvious to one skilled in the art to use wipes loaded with the 70% of ethanol in contacting the contaminated surface in the method  taught by Swanson in view of (i) Ali and (ii) Parthasarathy or Schwarz with a reasonable expectation of reducing spores more effectively.  Thus, Swanson in view of (i) Ali, (ii) Parthasarathy or Schwarz and (iii) the internet article “Alcohol-Based Wipes . . . Spores” renders obvious instant claim 31.  
With respect to instant claim 32, As already discussed above in Paragraph 5 and in this paragraph, Swanson in view of (i) Ali, (ii) Parthasarathy or Schwarz and (iii) the internet article “Alcohol-Based Wipes . . . Spores” teaches or renders obvious contacting the contaminated surface with wipes loaded with the 70% of ethanol (instant first liquid composition) and then contacting the surface with the cationic coated article loaded with water (instant second liquid composition) while at least some portion of the first liquid composition remains on the surface upon contacting the surface with the cationic coated article.  Instant limitation “the second liquid composition comprising 0.1 wt.% sorbitan fatty ester nonionic surfactant” and 99.9 wt.% water  was already addressed above in Paragraph 5.  Thus, Swanson in view of (i) Ali, (ii) Parthasarathy or Schwarz and (iii) the internet article “Alcohol-Based Wipes . . . Spores” renders obvious instant claim 32.
Response to Arguments
Applicant argue that Swanson does not teach or suggest the use of an alcohol and a nonionic surfactant with a cationic coated article, let alone a two-step method outlined by the present claims and that Ali, Parthasarathy, and/or Schwarz do not cure the deficiencies.  Applicant present the following argument:

“CE3a of the present disclosure includes a two-step method with a cationic coated article using a first liquid composition void of alcohol and a second composition within the scope of the present claims (log reduction 2.24). EXS5b includes a two-step method with a cationic coated article in which first and second liquid compositions of the present claims are reversed (log reduction 2.24). Despite including an alcohol with a nonionic surfactant, EX5b showed no improvement over CE3a (without alcohol). Thus, it is clear that Ali, despite teaching alcohol as a disinfectant, cannot rescue the defects of Swanson. Moreover, nothing in the Ali disclosure would lead a skilled artisan to expect that a first composition having alcohol and a second composition having a nonionic surfactant, as opposed to the reverse, would greatly improve the spore removing abilities. Neither Parthasarathy nor Schwarz can cure the deficiencies of Swanson and Ali.”

Applicant’s such argument comparing Example CE3a and EXS5b is found to be unpersuasive because first of all, this contradicts applicant’s own conclusion (see pg.40, lines 5-8 of present specification) that example EXS5b is equally as good as EXS5a, which is applicant’s preferred embodiment (with the alcohol being in the first liquid composition).  Secondly, it is unclear whether examples CE3a and EXS5b were performed on the same day with the same personnel.  In present specification (see pg.37, lines 20-24), applicant warn that meaningful results may not be obtained unless the comparison is made on the same day with the same personnel.  Thirdly, the Examiner could easily make the argument that EXS4b (which is another of applicant’s preferred embodiment) is not statistically different from the results of CE3a (i.e., the standard deviation of CE3a and EXS4b overlap).  Further, applicant reject the Examiner’s assertion that it would be common-sensical that a two-step method would produce a better result in removing spores than a single step method.  Applicant argue that CE5c of the present disclosure is a two-step method that is similar to the one-step method of CE1b and CE2b and that if it was common-sensical, one would expect CE5c to perform better than CE1b and CE2b but such was not the case.  The Examiner again finds this argument unpersuasive for the same reason as discussed above.  It is not clear whether these experiments were carried out on the same day with the same personnel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        November 5, 2022